Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment and arguments filed 1/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All previous objections and rejections are withdrawn for the reasons presented herein. 
2. 	Claims 1-20 are pending. 
Allowable Subject Matter
3.    Claims 1-20 are allowed for the reasons mentioned below. 
As to Claims 1 and 11, 
The closest prior art of Jilani teaches providing text of a ticket to machine learning system so as to determine if a ticket, from previous ticket interaction, is to be escalated to a supervisor. Jilani teaches the ticket text is sent to a database where each phrase is stored as terminology and related to specific problems in the organization. Jiliani does not disclose or suggest providing the ticket itself to a tested feature classifier model that correspond to feature of the system and then generating a problem statement from the one or more feature-specific classifier models corresponding to the feature in the system, as amended. Rather, Jilani shows routing the text of a ticket to the AI engine and it relates the text in the ticket to prior terms in the database. Sethi teaches determining from a specific data input a feature specific solution to computing specific problems. Specifically, Sethi provides a common solution set for products by gathering problem solution data related to computing features. For example, a solution for a feature specific problem on a specific product.  However, Sethi uses problem solution data to retrain the model whereas the claims require a ticket that is submitted as a whole with each feature in the ticket being submitted to a feature specific classifier corresponding to a feature of the system and then providing an output for one or more features associated with a ticket.  The previously cited art of Anerousis teaches issue resolution system that uses a network model to predict a solution for an issue based on historical 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B THERIAULT/                 Primary Examiner, Art Unit 2179